DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/909,065 filed 06/23/2020 by Jian Hu, Jin Long, Yunzhen Yao, Yi Wang, Yang Wang, and Ling Meng.
Applicant’s election without traverse of Group I, claims 1-16 and 20 in the reply filed on 08/11/2022 is acknowledged.
Claims 1-20 are previously pending, of those claims, claims 17-19 have been canceled in the amendment dated 08/11/2022.  Claims 1-16 and 20 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 9 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the superfine main fiber with a basis weight … the thermoplastic bonded fiber with a basis weight … and the first nanofiber with a basis weight….”  However, it is unclear how a fiber can have a basis weight.  A basis weight is taken to be formed by the formation of a layer, and is not a feature of a fiber by itself.
Claim 5 recites “inorganic particles with a basis weight … the third nanofiber with a basis weight ….”  However, it is unclear how a fiber can have a basis weight.  A basis weight is taken to be formed by the formation of a layer, and is not a feature of a fiber by itself.
Claim 6 recites “a sum of the basis weight of the first nanofiber and the third nanofiber”.  However, it is unclear how a fiber can have a basis weight.  A basis weight is taken to be formed by the formation of a layer, and is not a feature of a fiber by itself.
Claim 14 recites “a basis weight of the second nanofiber”.  However, it is unclear how a fiber can have a basis weight.  A basis weight is taken to be formed by the formation of a layer, and is not a feature of a fiber by itself.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “a basis weight of the dense layer is 0-12 g/m2”, and the claim also recites “in the dense layer, a basis weight of the second nanofiber is 2-12 g/m2” which is the narrower statement of the range/limitation.  The dense layer as a whole therefore contains a basis weight in the range of 0-12, whereas the second nanofiber which is a part of the dense layer then contains a narrower range for the basis weight of 2-12 g/m2.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 15 recites “the basis weight of the first nanofiber, the second nanofiber and the third nanofiber … the basis weight of the second nanofiber and the third nanofiber….”  However, it is unclear how a fiber can have a basis weight.  A basis weight is taken to be formed by the formation of a layer, and is not a feature of a fiber by itself.
Claim 9 contains the trademark/trade name “Tencel”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a chemical composition for a nanofiber and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-7, 9-11, 13-16, and 20 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over HAO (CN 104157812 A).
HAO teaches a lithium ion battery membrane and preparation method (abstract).  The membrane comprises a support layer, a dense layer, and an inorganic coating layer (abstract).  The support layer comprises a polymer A1 and a polymer fiber B1 as an example (paragraph 0023) and are taken to be the claimed at least two of a superfine main fiber, thermoplastic bonded fiber and nanofiber.  The inorganic coating layer comprises a binder resin and inorganic particles (paragraph 0040) and is taken to be the claimed filler layer.  
HAO does not explicitly teach the membrane, or separator, is one-step molded.  However, this is taken to be a product by process limitation and is not being given patentable weight (see MPEP 2113).  In the present case HAO teaches the same product produced by the one-step molded method, specifically the layering of the support and filler layer.  In the alternative the method of forming the membrane is taken to be a matter of routine experimentation, and would have been obvious at the time the invention was filed.  
With respect to claim 2.  HAO teaches the membrane has a thickness of 15-60 microns and a basis weight of 8-25 g/m2, an average aperture, or pore size of 50-500 nm (abstract).  The membrane then has a heat shrinkage rate of 1% or less at 110 degrees C (paragraph 0021).  
HAO teaches the thickness of the membrane is 15-60 microns, more preferably 18-40 microns thick (paragraph 0019).  Therefore HAO teaches an overlapping range for the thickness of the membrane being 19-31 as claimed.  HAO teaches the membrane has a basis weight of 8-25 g/m2 (abstract) or more particularly 13-25 g/m2 (paragraph 0173).  Therefore the basis weight of the membrane has an overlapping range with the claimed amount of 15-30 g/m2.  See MPEP 2144.05(I).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
HAO teaches the membrane has a heat shrinkage rate of 1% or less at 110 degrees C (paragraph 0021).  HAO teaches the heat stability of the membrane is an important aspect, such that the membrane shrinks at a certain temperature and therefore HAO teaches the significance of the heat stability on the membrane.  Therefore the adjustment of the heat shrinkage rate at 300 degrees C could be achieved as a matter of routine experimentation.  See MPEP 2144.05(II).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to claims 4 and 7.  HAO teaches the support layer includes at least a polymer fiber A1 which may be a polypropylene or polyethylene fiber (paragraphs 0023 and 0025).  There may further be a PET fiber (paragraph 0028).  The support may include a composite fiber that may be at least one of a polypropylene polyethylene fiber (paragraph 0024).  HAO does not explicitly teach the basis weight for the superfine main fiber, or thermoplastic bonded fiber.  However, HAO teaches the same fibers as that claimed, and is therefore taken to have the same properties.  
With respect to claims 5 and 11.  HAO teaches the inorganic particles may include at least aluminum oxide or silicon dioxide (paragraph 0041).  HAO does not explicitly teach the basis weight of the inorganic particles, however, HAO teaches the same material for the particles and therefore it is taken to have the same characteristics.  The Examiner notes that the third nanofiber may have a basis weight of 0, and is taken to therefore not be present.  
With respect to claim 6.  HAO teaches the lithium ion battery membrane may include a multi-layer composite structure that may include a supporting layer, a compact layer, and an inorganic coating layer (paragraph 0072).  The inorganic coating is composed of a ceramic fiber which improves the electrolyte wettability and resistance of the membrane (paragraph 0072).  These ceramic fibers are taken to be the claimed third nanofiber.  HAO teaches the inorganic coating may have a basis weight of 1-3 g/m2 (paragraph 0020).  HAO teaches the polymer fiber A may include at least polypropylene fibers (paragraph 0023).  The support layer may have a basis weight of preferably 3-15 g/m2 (paragraph 0020).  Therefore HAO teaches at least a first and third nanofibers.  However, HAO does not explicitly teach the sum of the basis weight of the first and third nanofiber is not less than 4 g/m2.  
However adjusting the basis weight of the fibers may be achieved as a matter of routine experimentation, as HAO teaches that the supporting layer is made of a material and features to have excellent liquid permeability and high tensile strength, and similarly the inorganic coating layer is controlled to improve the electrolyte wettability and resistance of the membrane (HAO paragraph 0072) therefore adjusting the content of the nanofibers of the first and third nanofibers may be achieved as a matter of routine experimentation.  
With respect to claim 9.  HAO teaches the lithium ion battery separator includes a compact layer that may include one or more layers (paragraph 0029).  These layers include nanofibrillated fibers, or nanometer cellulose fiber (paragraph 0029).  The fibrillated fibers may include fibrillated Tencel fibers, fibrillated aramid fibers or fibrillated PBO fibers (paragraph 0029) or nanocellulose fibers (paragraph 0030).  In this embodiment the compact layer is taken to be the claimed filler layer.  
HAO does not explicitly teach the support layer includes one of the fibrillated fibers, polyimide, or nanocellulose fiber.  However, HAO does teach the use of such fibrillated Tencel fibers, aramid fibers or PBO fibers (paragraph 0029) and the use of these fibers in the support layer would be a simple rearrangement of parts and would have been obvious at the time the invention as filed.
With respect to claim 10.  HAO teaches the fibers may have a beating degree of 40-90, preferably 60-90 degrees (claim 5).  HAO does not explicitly teach the first or thi8rd nanofibers have this beating degree, however it would be obvious to have the first and third nanofibers as noted above with respect to claim 9 have the beating degree of between 60-90 degrees as this is a simple application of a known prior art element for another in order to achieve predictable results, as HAO teaches known beating degrees, and therefore it would have achieved predictable results.  Further the 60-90 degrees is taken to be an overlapping range with the claimed amount.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to claim 11.  HAO teaches the inorganic particles may include aluminum oxide or silicon oxide (paragraph 0041).  
With respect to claim 13.  HAO teaches the lithium ion battery separator comprises the supporting layer, a compact layer, and an inorganic coating layer (paragraphs 0045 and 0081-0084).  The compact layer is taken to be the claimed dense layer.  The compact or dense layer then includes at least a second nanofiber (paragraph 0029).  
With respect to claim 14.  HAO teaches the compact, or dense layer, has a basis weight of 2-10 g/m2 (paragraph 0020).  HAO teaches the compact layer then includes the claimed second nanofiber as noted above (see also paragraph 0029).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to claim 15.  HAO teaches the basis weight of the support layer is preferably 3-15 g/m2, the basis weight of the compact layer is 2-10 g/m2, and the basis weight of the inorganic coating is 1-3 g/m2 (paragraph 0020).  Therefore a minimum sum of the basis weight of the separator would be 6 g/m2.  Further the minimum sum of the second and third nanofiber, the nanofibers of the compact and inorganic layer, and would have a minimum of 3 g/m2.  
With respect to claim 16.  HAO teaches the compact layer may include fibrillated Tencel fibers or aramid fibers (paragraph 0029).  The beating degree of the fibrillated fiber is preferably 60-90 degrees SR (claim 5).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to claim 20.  HAO teaches a lithium ion battery using the membrane or separator (claim 15).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAO (CN 104157812 A) in view of MURAKAMI (US 2017/0162849 A1).
Claim 3 is dependent upon 1, which is rejected above under 35 U.S.C. 102 or 103 in view of HAO.  HAO teaches the support layer has a basis weight of 5-15 g/m2 (paragraph 0020).  This is taken to be an overlapping range with the claimed value of 6-17 g/m2.  See MPEP 2144.05(I).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
HAO teaches the inorganic coating layer comprises a binder resin and inorganic particles (paragraph 0040).  HAO teaches the basis weight of the inorganic coating is 1-3 g/m2, preferably 3 g/m2 (paragraph 0020).  HAO therefore does not explicitly teach the basis weight of the filler layer being 5-19 g/m2.  
MURAKAMI teaches a separator formed by laminating a porous layer (abstract).  The porous layer contains a filler and a binder resin (paragraphs 0017 and 0059).  The filler may then be made of an inorganic matter (paragraph 0060).  A weight per unit area of the porous film can be determined as appropriate by taking into consideration strength, a film thickness, a weight, and handleability of a laminated body, the separator (paragraph 0035).  The weight per unit area of the porous film then is preferably 4-20 g/m2, more preferably 5-12 g/m2 so that the laminated body used as a separator has a higher weight energy density and volume energy density can be achieved (paragraph 0035).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the basis weight of the inorganic coating layer to be within the range of 5-12 g/m2 as taught by MURAKAMI, as this is a combination of known prior art elements in order to achieve predictable results, in the present case MURAKAMI teaches that such a value is beneficial in order to achieve a higher energy density (MURAKAMI paragraph 0035).  

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAO (CN 104157812 A) in view of SHIGEMATSU (US 2021/0288382 A1) and ZUCKER (US 2003/0054236 A1).
Claim 8 is dependent upon claim 1 which is rejected above under 35 U.S.C. 102 or 103 in view of HAO.  HAO teaches a polyethylene fiber as the superfine main fiber, with a composite fiber as the thermoplastic bonded fiber (paragraphs 0024-0025 and 0028).  However, HAO does not explicitly teach the diameter and length of these fibers.
SHIGEMATSU teaches a substrate for a battery separator (abstract).  The substrate then includes at least fibers (abstract).  The fibers include at least PET based synthetic resin short fibers having a length of 3 mm, polyamide fibers with an average length of 1.7 mm and fiber diameter of 10 microns (paragraph 0174).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the fibers of HAO to be 3 mm or 1.7 mm as taught by SHIGEMATSU, as SHIGEMATSU teaches a known length for the fibers for a lithium ion battery separator (paragraph 0019) and therefore this is a combination of known prior art element sin order to achieve predictable results.  
SHIGEMATSU teaches the fiber diameter of the fibers being 10 microns (see for example paragraph 0174).  Neither HAO nor SHIGEMATSU teaches the fiber diameter of 0.1-6 microns for the superfine main fiber, or 0.1-8 microns for the thermoplastic bonded fiber.
ZUCKER teaches a battery separator comprising at least a plurality of fibrous layers (abstract).  The fibrous layers may be polymer fibers with a diameter of 0.1 to 10 microns, preferably 0.1 to 5 microns (paragraph 0031).  These fibers may include at least thermoplastic polymers, including polyesters, polyamides, or polypropylenes (paragraph 0031).  The low average diameters are beneficial for improved uniformity, narrow range of fiber diameters, and high strength (paragraph 0031).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the diameter of the fibers of HAO and SHIGEMATSU to be between 0.1 to 5 microns as taught by ZUCKER, as ZUCKER teaches that such values are beneficial in order to have improved uniformity and strength (ZUCKER paragraph 0031).  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAO (CN 104157812 A) in view of SHIGEMATSU (US 2021/0288382 A1).
Claim 12 is dependent upon claim 11 which is rejected above under 35 U.S.C. 102 or 103 in view of HAO.  HAO does not explicitly teach the inorganic particles have a size of less than 3 microns.  SHIGEMATSU teaches a lithium ion battery that includes an inorganic particle layer containing magnesium hydroxide having an average particle diameter of 2.0-4.0 microns in one layer, and 0.5-2.0 microns in another (paragraph 0035).  The particle diameter of the inorganic are more preferably 0.1-3.0 microns (paragraph 0122).  When the particle diameter is too large it may be difficult to form an inorganic particle layer having an appropriate thickness, or surface unevenness may become large (paragraph 0122).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the inorganic particles of HAO to have a size of 0.1-3.0 microns as taught by SHIGEMATSU, as SHIGEMATSU teaches the benefits of such a size are to make sure the inorganic particle layer has the appropriate thickness and surface evenness (see SHIGEMATSU paragraph 0122).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722